The case is before us upon the State's motion for rehearing. It is insisted that we erred in directing a reversal of this case because of confusing and contradictory matters appearing in the court's charge upon the issue of manslaughter. We are clearly of opinion when there is no dispute in the record as to the existence of one of the adequate causes named in our statute, the trial court should affirmatively instruct the jury that if such cause existed the jury were called upon to decide only whether the homicide resulted from passion arising therefrom, or resulted from some other cause which might make the case murder or justifiable homicide, as the case *Page 172 
may be. In our view of this record the testimony of the wife of appellant presented without dispute the existence of adequate cause consisting of insulting words and conduct to her by deceased. Granting the existence of such adequate cause, and also the fact that the homicide did not take place until some time after information thereof was conveyed to the appellant, the giving in the charge of what was the original statutory definition of manslaughter as it existed prior to the enactment of present Article 1133, Vernon's P.C., and as it still is and applicable to most cases of manslaughter, — could hardly be other than productive of confusion in the minds of a jury composed of laymen. They were told in the charge that manslaughter is a killing brought about by the immediate influence of sudden passion. The jury were then confronted with the proposition that the accused was told of the insults by his wife and went about his business and did not meet deceased for some time after, at which meeting the killing occurred. It is easy to conceive the condition of perplexity and confusion that might exist in the minds of the jury as they try to reconcile the proposition that appellant was laboring under such passion as to render his mind incapable of cool reflection at the time of the homicide, — but same could not reduce the killing to manslaughter unless it was sudden passion.
It seems to us that the question in a case such as the one before us should be submitted in the clearest manner possible, and the jury should be told without confusing statements that if the wife of appellant communicated to him the fact of insulting words and conduct on the part of deceased and the killing took place at the first meeting of the parties thereafter, and they believed that the mind of the appellant was laboring under such passion as to render it incapable of cool reflection, and that such passion arose from and grew out of the insulting words and conduct and caused the act of the accused, then a conviction could not be had for a higher grade of homicide than manslaughter. These propositions we believe to be supported by the authorities and to be those announced in our former opinion reversing this case.
Being unable to conclude that any error appears in said judgment of reversal, the State's motion for rehearing will be overruled.
Overruled.